Name: Council Regulation (EEC) No 1183/82 of 18 May 1982 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk productse
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce;  prices;  agricultural structures and production
 Date Published: nan

 20 . 5 . 82 Official Journal of the European Communities No L 140/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1183/82 of 18 May 1982 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, to which the threshold has been exceeded, without however exerting excessive pressure on producers' incomes, HAS ADOPTED THIS REGULATION : Article 1 The following Article is hereby inserted in Regulation (EEC) No 804/68 : 'Article 5b Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas Regulation (EEC) No 804/68 (3), as last amended by the 1979 Act of Accession , provides for the annual fixing of a target price for milk and inter ­ vention prices ; whereas on fixing these prices a guarantee threshold should be fixed to help to redirect production and thus lighten the burden on the Community budget ; whereas any reduction of the Community guarantee should correspond to the extent 1 . Each year, when the prices referred to in Article 5 ( 1 ) are fixed, the Council shall , under the same procedure, fix a guarantee threshold for milk. 2 . The Commission shall , if necessary, adopt measures for the application of this Article in accordance with the procedure laid down in Article 30 .' Article 2 This Regulation shall enter into force on 20 May 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982. For the Council The President P. de KEERSMAEKER (') OJ No C 104, 26 . 4 . 1982, p . 25 . (2) OJ No C 114, 6 . 5 . 1982, p . 1 . (3) OJ No L 148 , 28 . 6 . 1968 , p . 13 .